
	

113 HR 4178 IH: American Entrepreneurship and Investment Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4178
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Polis (for himself, Mr. Salmon, Mr. Garcia, and Mr. Amodei) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for reforms to the EB–5 immigrant investor
			 program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the American Entrepreneurship and Investment Act of 2014.
		2.The EB–5 employment-creation immigrant investor program
			(a)Reforming the EB–5 immigrant investor programSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended as
			 follows:
				(1)Type of investmentIn subparagraph (A), by inserting or similar entity after including a limited partnership.
				(2)Targeted employment areaIn subparagraph (B)—
					(A)by amending clause (i) to read as follows:
						
							(i)In generalNot fewer than 5,000 of the visas made available under this paragraph in each fiscal year shall be
			 reserved for qualified immigrants who invest in a new commercial
			 enterprise described in subparagraph (A), which—
								(I)is investing such capital in a targeted employment area; and
								(II)will create employment in such targeted employment area.
								.
					(B)by amending clause (ii) to read as follows:
						
							(ii)Targeted employment area definedIn this paragraph, the term targeted employment area means, at the time of investment—
								(I)a rural area;
								(II)an area that has experienced high unemployment (of at least 150 percent of the national average
			 rate) within the preceding 12 months;
								(III)a county that has had a decline in population of 20 percent or more since 1970;
								(IV)a military installation closed pursuant to a base closure law (as defined in section 101(a)(17) of
			 title 10, United States Code); or
								(V)an area that is within the boundaries established for purposes of a Federal, State, County, or City
			 economic development incentive program, including areas defined as
			 Enterprise Zones, Renewal Communities and Empowerment Zones.;
					(C)in clause (iii), by striking within a metropolitan statistical area or; and
					(D)by inserting after clause (iii) the following:
						
							(iv)State determinationsIn a case in which a geographic area is determined under clause (ii) to be a targeted employment
			 area by a delegated State agency, and such a determination has been made
			 using acceptable data sources to include U.S. Census Bureau data
			 (including data from the American Community Survey) and data from the
			 Bureau of Labor Statistics (including data from the Local Area
			 Unemployment Statistics), The Secretary of Homeland Security or her
			 designee shall defer to a State’s designation as conclusive.
							(v)Effect of prior determinationIn a case in which an area is determined under clause (ii) to be a targeted employment area, such
			 determination shall remain in effect during the 2-year period beginning on
			 the date of the determination for purposes of an alien seeking a visa
			 reserved under this subparagraph..
					(3)CapitalIn subparagraph (C)—
					(A)in clause (i)—
						(i)by striking The Attorney General, in consultation with the Secretary of Labor and the Secretary of State and inserting The Secretary of Commerce, in consultation with the Secretary of Homeland Security and Secretary of
			 Labor; and
						(ii)by adding at the end the following: Unless adjusted by the Secretary of Commerce, the amount specified in this clause shall
			 automatically adjust, on January 1, 2016, by the percentage change in the
			 Consumer Price Index for all urban consumers published by the Department
			 of Labor during fiscal year 2015, and on every fifth subsequent January 1
			 by the cumulative percentage change in the Consumer Price Index during the
			 previous 5 fiscal years, for any petition filed to classify an alien under
			 this paragraph on or after the date of each automatic adjustment.;
						(B)in clause (ii), by striking Attorney General and inserting Secretary of Homeland Security;
					(C)in clause (iii)(II), by striking Attorney General and inserting Secretary of Homeland Security; and
					(D)by adding after clause (iii) the following:
						
							(iv)Capital definedFor purposes of this paragraph, the term capital does not include any assets acquired, directly or indirectly, by unlawful means.
					(4)Calculating job creationBy amending subparagraph (D) to read as follows:
					
						(D)Full-time employmentJob creation under this paragraph may consist of employment measured in full-time equivalents, such
			 as intermittent or seasonal employment opportunities and construction
			 jobs. A full-time employment position is not a requirement for indirect
			 job creation. In this paragraph, the term full-time employment means employment in a position that requires at least 35 hours of service per week at any time,
			 regardless of who fills the position. Such employment may be satisfied on
			 a full-time equivalent basis by calculating the number of full-time
			 employees that could have been employed if the reported number of hours
			 worked by part-time employees had been worked by full-time employees.
			 Full-time equivalent employment shall be calculated by dividing the
			 part-time hours paid by the standard number of hours for full-time
			 employees..
				(5)Permanent authorization of regional center programBy adding after subparagraph (D) the following:
					
						(E)Employment creation regional centers
							(i)In generalVisas under this paragraph shall be made available to qualified immigrants who participate in a
			 program involving a regional center in the United States, which has been
			 designated by the Secretary of Homeland Security, in consultation with the
			 Secretary of Commerce, on the basis of a general proposal, for the
			 promotion of economic growth, including increased exports, improved
			 regional productivity, job creation, and increased domestic capital
			 investment. A regional center shall have jurisdiction over a specific
			 geographic area, which shall be described in the proposal and consistent
			 with the purpose of concentrating pooled investment in defined economic
			 zones. The establishment of a regional center under this subparagraph may
			 be based on general predictions, contained in the proposal, concerning—
								(I)the kinds of new commercial enterprises that will receive capital from aliens;
								(II)the jobs that will be created directly or indirectly as a result of such investments; and
								(III)other positive economic effects such investments will have.
								(ii)MethodologiesIn determining compliance with this subparagraph, and notwithstanding requirements applicable to
			 investors not involving regional centers, the Secretary of Homeland
			 Security, in consultation with the Secretary of Commerce, shall recognize
			 reasonable methodologies for determining the number of jobs created by a
			 designated regional center, including such jobs that are estimated to have
			 been created indirectly through revenues generated from increased exports,
			 improved regional productivity, or increased domestic capital investment
			 resulting from the regional center.
							(iii)Special procedures
								(I)Preapproval of new commercial enterprisesThe Secretary of Homeland Security shall establish a preapproval procedure for commercial
			 enterprises that—
									(aa)allows a regional center or potential regional center to apply to the Secretary for preapproval of
			 a new commercial enterprise before any alien files a petition for
			 classification under this paragraph by reason of investment in the new
			 commercial enterprise;
									(bb)in considering an application under subclause (I)—
										(AA)allows the applicant to address and cure any deficiencies identified by the Secretary in the
			 application prior to final determination on the application; and
										(BB)requires that the Secretary make final decisions on all issues under this paragraph other than
			 those issues unique to each individual investor in the new commercial
			 enterprise; and
										(cc)requires that the Secretary eliminate the need for the repeated submission of documentation that is
			 common to multiple petitions for classification under this paragraph
			 through a regional center.
									(II)Deference to prior rulingsExcept in the case of material change, fraud, or legal deficiency, the Secretary of Homeland
			 Security shall give deference to, and not revisit, favorable
			 determinations made pertaining to a commercial enterprise during the
			 adjudication of—
									(aa)petitions filed by immigrants investing in the commercial enterprise under this subparagraph; or
									(bb)petitions filed by such immigrants under section 216A for removal of conditional basis.
									(iv)Processing timesThe Secretary of Homeland Security shall make determinations on a proposal under clause (i) or an
			 application under clause (iii) not later than 180 days after the date on
			 which the proposal or application is filed. In the event that additional
			 information or documentation is requested by the Secretary, the Secretary
			 shall adjudicate the proposal or application not later than 30 days after
			 the receipt of such information or documentation. The filing party shall
			 be notified in writing within 30 days of the date of filing if the filing
			 does not meet the standards for approval. If the filing does not meet such
			 standards, the notice shall include the reasons therefore and the
			 Secretary shall provide an opportunity for the prompt resubmission of a
			 modified filing..
				(6)Preventing fraud in the regional center programIn subparagraph (E) (as added by paragraph (5)), by inserting after clause (iii) the following:
					
						(v)Bona fides of regional center principalsNo person may serve as an owner, director or officer of a regional center, or hold other positions
			 of substantive authority for the operations, management or promotion of a
			 regional center, if the Secretary of Homeland Security determines based on
			 substantial evidence that the person—
							(I)has been found liable within the previous 5 years for any criminal or civil violation of any law
			 relating to fraud or deceit;
							(II)has been found liable at any time for any such criminal or civil violation if such violation
			 involved—
								(aa)a criminal conviction with a term of imprisonment of at least 1 year; or
								(bb)any law or agency regulation in connection with the purchase or sale of a security; or
								(III)is engaged in, has ever been engaged in, or seeks to engage in any—
								(aa)terrorist activity (as defined in clauses (iii) and (iv) of section 212(a)(3)(B));
								(bb)activity relating to espionage or sabotage;
								(cc)illicit trafficking in any controlled substance;
								(dd)activity related to money laundering (as described in section 1956 or 1957 of title 18, United
			 States Code);
								(ee)violation of any statute, regulation or Executive order regarding foreign financial transactions or
			 foreign asset control; or
								(ff)human trafficking or any other human rights offense.The Secretary of Homeland Security shall require such attestations and information (including
			 fingerprints) and shall perform such background checks as the Secretary in
			 the Secretary’s discretion considers appropriate to determine whether a
			 regional center is in compliance with this clause. The Secretary may
			 terminate any regional center from the program under this section if the
			 Secretary determines that the regional center is violation of this clause,
			 the regional center fails to provide such attestations and information
			 requested by the Secretary under this clause, or the regional center or
			 any person described in this clause is engaged in fraud,
			 misrepresentation, criminal misuse, or threats to national security. The
			 Secretary shall provide for procedures for the appeal and review of such a
			 termination, and any determinations pertaining to such termination shall
			 be subject to review under chapter 7 of title 5, United States Code.(vi)Fee for regional center designationIn addition to any other fees authorized by law, the Secretary of Homeland Security shall impose—
							(I)a fee to apply for designation as a regional center under this subparagraph; and
							(II)a fee for preapproval of a new commercial enterprise as provided under clause (iii)(I)..
				(7)EB–5 petitionsBy adding after subparagraph (E) (as amended by paragraph (6)) the following:
					
						(F)EB–5 petitions
							(i)Processing timesThe Secretary of Homeland Security shall adjudicate a petition filed pursuant to this paragraph not
			 later than 180 days after the date on which the petition is filed. In the
			 event that additional information or documentation is requested by the
			 Secretary, the Secretary shall adjudicate the petition not later than 30
			 days after the receipt of such information or documentation. The filing
			 party shall be notified in writing within 30 days of the date of filing if
			 the filing does not meet the standards for approval. If the filing does
			 not meet such standards, the notice shall include the reasons therefore
			 and the Secretary shall provide an opportunity for the prompt resubmission
			 of a modified filing.
							(ii)Communications with eb–5 petitionersThe Secretary of Homeland Security shall establish a means by which a petitioner for status under
			 this paragraph, a petitioner under section 216A for removal of conditional
			 basis, who is the recipient of a request for additional information or
			 documentation, a regional center, or a project developer may, prior to the
			 deadline to respond to that request, communicate directly with U.S.
			 Citizenship and Immigration Services to address concerns underlying the
			 request.
							(iii)FraudThe Secretary of Homeland Security, in consultation with the Commissioner of the Securities and
			 Exchange Commission, shall develop a strategy to review securities-related
			 materials included in any immigration petition under this paragraph, or a
			 petition under section 216A for removal of conditional basis, when there
			 is evidence of fraud..
				(b)Conforming amendmentSection 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies
			 Appropriations Act, 1993 (8 U.S.C. 1153 note) is repealed.
			3.Conditional permanent resident status for immigrant investors and entrepreneurs
			(a)Procedure for granting immigrant statusSection 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)) is amended by
			 striking Attorney General and inserting Secretary of Homeland Security.
			(b)Conditional permanent resident statusSection 216A of the Immigration and Nationality Act (8 U.S.C. 1186b) is amended—
				(1)by striking Attorney General and Attorney General’s each place such terms appear, except for the reference to the Attorney General in section
			 216A(d)(2)(C), and inserting Secretary of Homeland Security and Secretary of Homeland Security’s, respectively;
				(2)by striking the Service each place such term appears and inserting U.S. Citizenship and Immigration Services;
				(3)in subsection (b)(1)—
					(A)in subparagraph (A), by striking investment and inserting investment or engagement; and
					(B)by amending subparagraph (B) to read as follows:
						
							(B)
								(i)the requisite investment or engagement was not made or was not sustained throughout the period of
			 the alien’s residence in the United States; or
								(ii)the alien was otherwise not conforming to the requirements of section 203(b)(5), as applicable;;
					(4)in subsection (c)(3)(A), by striking the before such filing;
				(5)in subsection (d)—
					(A)in paragraph (1)—
						(i)in the matter preceding subparagraph (A), by striking the alien; and
						(ii)by amending subparagraph (A) to read as follows:
							
								(A)the requisite investment or engagement was made and was sustained throughout the period of the
			 alien’s residence in the United States; and; and
						(B)in paragraph (2)(A), by adding at the end the following: A date specified by the applicant (but not later than the fourth anniversary) shall be substituted
			 for the second anniversary in applying the preceding sentence if the
			 applicant demonstrates that the applicant has attempted to follow the
			 applicant’s business model in good faith, provides an explanation for the
			 delay in filing the petition that is based on circumstances outside of the
			 applicant’s control, and demonstrates that such circumstances will be able
			 to be resolved within the specified period.;
					(6)by redesignating subsection (f) as subsection (i);
				(7)by adding after subsection (e) the following:
					
						(f)Age determination for children of alien entrepreneursAn immigrant admitted under section 203(d) as a lawful permanent resident on a conditional basis as
			 the child of an alien entrepreneur, whose lawful permanent resident status
			 on a conditional basis is terminated under this section, shall continue to
			 be considered a child of the alien entrepreneur for the purpose of a
			 subsequent immigrant petition by the alien entrepreneur under paragraph
			 (b)(5) if the immigrant remains unmarried and the subsequent petition by
			 the alien entrepreneur is filed within 1 year after the termination of
			 lawful permanent resident status on a conditional basis. No alien shall be
			 considered a child under this paragraph with respect to more than 1
			 petition filed after the alien’s 21st birthday.
						(g)Consolidated petitionIf an alien entrepreneur submits a petition under this section, the alien spouse and alien child
			 shall be deemed to have timely submitted such petitions as well.
						(h)Processing timeThe Secretary of Homeland Security shall adjudicate a petition filed pursuant to this paragraph not
			 later than 180 days after the date on which the petition is filed. In the
			 event that additional information or documentation is requested by the
			 Secretary, the Secretary shall adjudicate the petition not later than 30
			 days after the receipt of such information or documentation. The filing
			 party shall be notified in writing within 30 days of the date of filing if
			 the filing does not meet the standards for approval. If the filing does
			 not meet such standards, the notice shall include the reasons therefore
			 and the Secretary shall provide an opportunity for the prompt resubmission
			 of a modified filing.; and
				(8)in subsection (h) (as redesignated by paragraph (6)), in paragraph (3), by inserting or similar entity before the period.
				(c)Concurrent filing; adjustment of statusSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended—
				(1)in subsection (k), in the matter preceding paragraph (1), by striking (1), (2), or (3) and inserting (1), (2), (3), or (5); and
				(2)by adding at the end the following:
					
						(n)If, at the time a petition is filed under section 204 for classification under section 203(b)(5),
			 approval of the petition would make a visa immediately available to the
			 alien beneficiary, the alien beneficiary’s adjustment application under
			 this section shall be considered to be properly filed whether the
			 application is submitted concurrently with, or subsequent to, the visa
			 petition..
				(d)Premium processingSection 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended by adding at
			 the end the following: In the case of a petition filed under section 204(a)(1)(H) for classification under section
			 203(b)(5), if the petitioner desires a guarantee of a decision on the
			 petition in 60 days or less, the premium processing fee under this
			 subsection shall be set at $5,000.
			4.National interest waivers for entrepreneurs with a proven record of job creation
			(a)Aliens who are members of the professions holding advanced degreesSection 203(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(1)(B)) is amended—
				(1)by striking (B)(i) Subject to clause (ii) and inserting the following:
					
						(B)National interest waivers
							(i)In generalSubject to clauses (ii) and (iii);
				(2)in clause (ii)—
					(A)by striking (ii)(I) The Attorney General and inserting the following:
						
							(ii)Physicians working in shortage areas or veteran facilities
								(I)In generalThe Secretary of Homeland Security;
					(B)in subclause (II), by striking (II) No permanent resident visa and inserting (II) Prohibition.—No permanent resident visa;
					(C)in subclause (III), by striking (III) Nothing in this subparagraph and inserting the following: (III) Statutory construction.—Nothing in this subparagraph; and
					(D)in subclause (IV), by striking (IV) The requirements of and inserting the following: (IV) Effective date.—The requirements of; and
					(3)by inserting after clause (ii) the following:
					
						(iii)Entrepreneurs and job creatorsThe Secretary of Homeland Security shall grant a national interest waiver pursuant to clause (i) on
			 behalf of any alien entrepreneur with respect to whom a petition for
			 preference classification has been filed under subparagraph (A) if—
							(I)the alien has engaged in a new commercial enterprise (including a limited partnership or similar
			 entity) in the United States; and
							(II)such enterprise has benefitted the United States economy and satisfied the employment creation
			 requirements described in section 204(m)..
				(b)Skilled workers and professionals; other workersSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended by adding at
			 the end the following:
				
					(6)National interest waiver for entrepreneurs and job creatorsThe Secretary of Homeland Security shall waive application of paragraphs (2)(C) and (3)(B) on
			 behalf of any alien entrepreneur with respect to whom a petition for
			 preference classification has been filed under subparagraph (A) if—
						(A)the alien has engaged in a new commercial enterprise (including a limited partnership or similar
			 entity) in the United States; and
						(B)such enterprise has benefitted the United States economy and satisfied the employment creation
			 requirements described in section 204(m)..
			(c)Requirements
				(1)In generalSection 204 of the Immigration and Nationality Act (8 U.S.C. 1154) is amended by adding at the end
			 the following:
					
						(m)Entrepreneurs and job creators
							(1)Job creation requirementsFor purposes of paragraphs (1)(B)(iii) and (6) of section 203(b), a new commercial enterprise shall
			 be deemed to have benefitted the United States economy and satisfied the
			 employment creation requirements of this subsection if the enterprise—
								(A)has, during the period beginning 4 years prior to the date that a petition for preference
			 classification with respect to the alien has been filed under subparagraph
			 (A), created direct, full-time employment—
									(i)for not less than 5 United States workers; or
									(ii)in the case of an enterprise in a Distressed Area Development Zone, for not less than 3 United
			 States workers; and
									(B)the enterprise has received enough investment or revenue during the period described in
			 subparagraph (A) to support the employment creation requirements described
			 in such subparagraph.
								(2)DefinitionsFor purposes of this subsection and paragraphs (1)(B)(iii) and (6) of section 203(b):
								(A)Full-time employmentThe term full-time employment means employment in a position that requires at least 35 hours of service per week at any time,
			 regardless of who fills the position. Such employment may be satisfied on
			 a full-time equivalent basis by calculating the number of full-time
			 employees that could have been employed if the reported number of hours
			 worked by part-time employees had been worked by full-time employees.
			 Full-time equivalent employment shall be calculated by dividing the
			 part-time hours paid by the standard number of hours for full-time
			 employees.
								(B)Investment or revenueThe term investment or revenue does not include any assets acquired, directly or indirectly, by unlawful means. The term investment includes assets provided by the alien entrepreneur and may include assets, including venture
			 capital investments, provided pursuant to an investment agreement with
			 investors who are United States citizens or aliens lawfully admitted to
			 the United States for permanent residence.
								(C)United states workerThe term United States worker means an employee (other than the immigrant or the immigrant’s spouse, sons, or daughters) who—
									(i)is a citizen or national of the United States; or
									(ii)is an alien who is lawfully admitted for permanent residence, is admitted as a refugee under
			 section 207, is granted asylum under section 208, or is an immigrant
			 otherwise authorized to be employed in the United States.
									(D)Distressed area development zonesThe term Distressed Area Development Zone means—
									(i)a low-income geographic area, as such term is defined in section 351 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689); or
									(ii)a city or county in the United States—
										(I)that has experienced high unemployment (of not less than 150 percent of the national average, as
			 determined by the Secretary of Labor) within the preceding 24 months; or
										(II)has had a 20 percent or more decrease in population since 1970.
										(3)Priority dateThe priority date for any alien who is adjusting status from any nonimmigrant classification
			 described in section 101(a)(15) and who receives a national interest
			 waiver under paragraph (1)(B)(iii) or (6) of section 203(b) shall be the
			 date of the first petition or application for status under section
			 101(a)(15) filed with respect to that alien..
				(2)Conforming amendmentSection 204(a)(1)(E) of the Immigration and Nationality Act is amended by inserting or under paragraph (1), (2) or (3) of section 203(b) if such alien is seeking a national interest
			 waiver under paragraph (1)(B)(iii) or (6) of section 203(b) after 203(b)(1)(A).
				5.EB–5 visa reforms
			(a)Aliens not subject to direct numerical limitationSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding
			 at the end the following:
				
					(P)Aliens who are the spouse or a child of an alien admitted as an employment-based immigrant under
			 section 203(b)(5).
					.
			(b)Age determination for children of alien investorsSection 203(h) of the Immigration and Nationality Act (8 U.S.C. 1153(h)) is amended by adding at
			 the end the following:
				
					(5)Age determination for children of alien investorsAn alien admitted under subsection (d) as a lawful permanent resident on a conditional basis as the
			 child of an alien lawfully admitted for permanent residence under
			 subsection (b)(5), whose lawful permanent resident status on a conditional
			 basis is terminated under section 216A, shall continue to be considered a
			 child of the principal alien for the purpose of a subsequent immigrant
			 petition by such alien under subsection (b)(5) if the alien remains
			 unmarried and the subsequent petition is filed by the principal alien not
			 later than 1 year after the termination of conditional lawful permanent
			 resident status. No alien shall be considered a child under this paragraph
			 with respect to more than 1 petition filed after the alien’s 21st
			 birthday..
			(c)Enhanced pay scale for certain federal employees administering the EB–5 programThe Secretary may establish, fix the compensation of, and appoint individuals to, designated
			 critical administrative, technical, and professional positions needed to
			 administer sections 203(b)(5) and 216A of the Immigration and Nationality
			 Act (8 U.S.C. 1153(b)(5) and 1186b).
			(d)Delegation of certain EB–5 authority
				(1)In generalThe Secretary of Homeland Security may delegate to the Secretary of Commerce authority and
			 responsibility for determinations under sections 203(b)(5) and 216A (with
			 respect to alien entrepreneurs) of the Immigration and Nationality Act (8
			 U.S.C. 1153(b)(5) and 1186a), including determining whether an alien has
			 met employment creation requirements.
				(2)RegulationsThe Secretary of Homeland Security and the Secretary of Commerce may each adopt such rules and
			 regulations as are necessary to carry out the delegation authorized under
			 paragraph (1), including regulations governing the eligibility criteria
			 for obtaining benefits pursuant to the amendments made by this section.
				(3)Use of feesAdjudication fees described in section 286(m) of the Immigration and Nationality Act (8 U.S.C.
			 1356(m)) shall remain available until expended to reimburse the Secretary
			 of Commerce for the costs of any determinations made by the Secretary of
			 Commerce under paragraph (1).
				(e)Concurrent filing of EB–5 petitions and applications for adjustment of statusSection 245 (8 U.S.C. 1255) of the Immigration and Nationality Act is amended—
				(1)in subsection (k), in the matter preceding paragraph (1), by striking or (3) and inserting (3), or (5); and
				(2)by adding at the end the following:
					
						(n)At the time a petition is filed for classification under section 203(b)(5), if the approval of such
			 petition would make a visa immediately available to the alien beneficiary,
			 the alien beneficiary’s application for adjustment of status under this
			 section shall be considered to be properly filed whether the application
			 is submitted concurrently with, or subsequent to, the visa petition..
				(f)Technical amendmentSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)), as amended by this
			 Act, is further amended by striking Attorney General each place it appears and inserting Secretary of Homeland Security.
			6.Numerical Limitations on individual foreign states
			(a)Numerical limitation to any single foreign stateSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)in the paragraph heading, by striking and employment-based;
				(2)by striking (3), (4), and (5), and inserting (3) and (4),;
				(3)by striking subsections (a) and (b) of section 203 and inserting section 203(a);
				(4)by striking 7 and inserting 15; and
				(5)by striking such subsections and inserting such section.
				(b)Conforming amendmentsSection 202 of the Immigration and Nationality Act (8 U.S.C. 1152) is amended—
				(1)in subsection (a)—
					(A)in paragraph (3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); and
					(B)by striking paragraph (5); and
					(2)by amending subsection (e) to read as follows:
					
						(e)Special rules for countries at ceilingIf it is determined that the total number of immigrant visas made available under section 202(a) to
			 natives of any single foreign state or dependent area will exceed the
			 numerical limitation specified in subsection (a)(2) in any fiscal year, in
			 determining the allotment of immigrant visa numbers to natives under
			 section 203(a), visa numbers with respect to natives of that state or area
			 shall be allocated (to the extent practicable and otherwise consistent
			 with this section and section 203) in a manner so that, except as provided
			 in subsection (a)(4), the proportion of the visa numbers made available
			 under each of paragraphs (1) through (4) of section 203(a) is equal to the
			 ratio of the total number of visas made available under the respective
			 paragraph to the total number of visas made available under section
			 203(a)..
				(c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
				(1)in subsection (a), by striking subsection (e)) and inserting subsection (d)); and
				(2)by striking subsection (d) and redesignating subsection (e) as subsection (d).
				(d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of
			 this Act.
			7.Applicability of Foreign Corrupt Practices ActThe Foreign Corrupt Practices Act (15 U.S.C. 78a et seq.) shall apply to any petition under section
			 203(b)(5).
		8.RegulationsNot later than 180 days after the effective date of this subtitle, the Secretary of Homeland
			 Security shall make rules to carry out this Act and the amendments made by
			 this Act.
		9.Consultation with Secretary of CommerceThe Secretary of Homeland Security may consult with the Secretary of Commerce in carrying out this
			 Act and the amendments made by this Act.
		10.Effective dateThis Act and the amendments made by this Act shall take effect beginning on the date that is 6
			 months after the date of enactment of this Act.
		
